                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   STEVEN R. INOUYE (SBN: 245024)
                                          sinouye@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3174
                                      5   Facsimile: (415) 986-8054
                                      6   Attorneys for Defendants
                                          AIG CLAIMS, INC. and
                                      7   LEXINGTON INSURANCE COMPANY
                                      8
                                      9                        UNITED STATES DISTRICT COURT
                                     10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   SAMANTHA B., CRYSTAL F., and              CASE NO. 2:20-cv-08895-MWF-JPRx
   275 Battery Street, Suite 2000




                                          DANIELLE W.,
     San Francisco, CA 94111




                                     13                                             STIPULATED PROTECTIVE
                                                                                    ORDER [FRCP 26(c)]
                                     14   Plaintiffs,
                                     15          vs.
                                     16   AMERICAN INTERNATIONAL
                                          GROUP, INC., LEXINGTON
                                     17   INSURANCE COMPANY, and DOES 1
                                          to 30, inclusive,              Complaint filed: July 9, 2020
                                     18                                  Trial date: January 11, 2022
                                                             Defendants.
                                     19
                                     20          TO THE COURT, ALL PARTIES AND THEIR COUNSEL:
                                     21          The parties hereto are Plaintiffs Samantha B., Crystal F., and Danielle W.
                                     22   (collectively, the “Plaintiffs”), and Defendants AIG Claims, Inc. (“AIG Claims”)
                                     23   and Lexington Insurance Company (“Lexington”) (collectively, the “Defendants”).
                                     24   By and through their respective counsel of record, Plaintiffs and Defendants
                                     25   (collectively, the “Parties”) hereby stipulate to the entry of a Protective Order
                                     26   pursuant to Federal Rule of Civil Procedure 26(c).
                                     27   ///
                                     28   ///

                                                                            -1-
                                                        STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   1.    INTRODUCTION
                                      2         1.1      PURPOSES AND LIMITATIONS
                                      3         Discovery in this action may involve production of confidential, proprietary,
                                      4   or private information for which special protection from public disclosure and from
                                      5   use for any purpose other than prosecuting this litigation may be warranted.
                                      6   Accordingly, the Parties hereby stipulate to and petition the Court to enter the
                                      7   following Stipulated Protective Order. The Parties acknowledge that this Order does
                                      8   not confer blanket protections on all disclosures or responses to discovery and that
                                      9   the protection it affords from public disclosure and use extends only to the limited
                                     10   information or items that are entitled to confidential treatment under the applicable
                                     11   legal principles. The Parties further acknowledge, as set forth in Section 12.3 below,
Gordon Rees Scully Mansukhani, LLP




                                     12   that this Order does not entitle them to file Confidential Information under seal; Civil
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Local Rule 79-5 sets forth the procedures that must be followed and the standards
                                     14   that will be applied when a Party seeks permission from the Court to file material
                                     15   under seal.
                                     16         1.2      GOOD CAUSE STATEMENT
                                     17         This is an insurance coverage action that arises out of three underlying sexual
                                     18   abuse lawsuits (the “Underlying Lawsuits”) filed by Plaintiffs against Signature
                                     19   Healthcare Services (“Signature”), Aurora Vista Del Mar, (“Aurora”), and Aurora’s
                                     20   former employee, Juan Valencia (“Valencia”). 1 Lexington defended Signature and
                                     21   Aurora in the Underlying Lawsuits pursuant to insurance policies which Lexington
                                     22   issued to Signature.
                                     23
                                     24
                                     25   1
                                           Specifically, the Underlying Lawsuits are as follows: Samantha B. v. Aurora Vista
                                          Del Mar Hospital, LLC, et al., Ventura County Case No. 56-2015-00464653-CU-
                                     26
                                          PO-VTA; Crystal F. v. Aurora Vista Del Mar Hospital, LLC, et al., Ventura County
                                     27   Case No. 56-2015-00468326-CU-PO-VTA; and Danielle W. v. Aurora Vista del
                                          Mar Hospital, LLC, et al., Ventura County Case No. 56-2015-00471717-CU-PO-
                                     28
                                          VTA.
                                                                            -2-
                                                        STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1         The Underlying Lawsuits were consolidated for trial and were tried to verdict
                                      2   in Ventura County Superior Court, California. Judgment was entered in favor of
                                      3   Plaintiffs on August 14, 2019. Signature and Aurora filed a timely appeal of the
                                      4   judgment and related post-trial orders to California’s 2nd District Court of Appeals,
                                      5   Division Six, on November 15, 2019 (Appeal No. B302321). Plaintiffs filed a cross
                                      6   appeal against Signature and Aurora on November 25, 2019. As of this date, the
                                      7   appeal as between Plaintiffs, on the one hand, and Signature and Aurora, on the other
                                      8   hand, is pending. Plaintiffs’ counsel in this coverage action is also counsel for
                                      9   Plaintiffs in connection with the pending appeal.
                                     10         Valencia did not appeal any judgment against him in the Underlying Lawsuits.
                                     11   Valencia allegedly assigned to Plaintiffs any rights he had to insurance coverage
Gordon Rees Scully Mansukhani, LLP




                                     12   under certain of the Lexington policies issued to Signature. Plaintiffs, in turn, filed
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   this insurance coverage action against Lexington and AIG Claims based on
                                     14   Valencia’s assignment and as judgment creditors based on the alleged judgment
                                     15   against Valencia.
                                     16         Plaintiffs have alleged that Lexington and AIG Claims are liable for breach of
                                     17   contract and breach of the implied covenant of good faith and fair dealing for failing
                                     18   to defend or indemnify Valencia in connection with the Underlying Lawsuits under
                                     19   a primary policy Lexington issued to Signature in force for the policy period
                                     20   September 8, 2014 to September 8, 2015, policy no. 6795729; and a Lexington
                                     21   excess policy issued to Signature in force for the policy period September 8, 2015
                                     22   to September 8, 2016, policy no. 6797431 (collectively, the “Policies”).
                                     23         Counsel for Plaintiffs in this action is also counsel for Plaintiffs in connection
                                     24   with the pending appeal involving Signature and Aurora. While the Parties preserve
                                     25   all objections otherwise available to them in connection with discovery pursued in
                                     26   this action, good cause exists to support entry of this Protective Order to guard
                                     27   against the potential prejudicial use of any materials that may be discovered in this
                                     28   action against Signature and Aurora in their pending appeal with Plaintiffs, including

                                                                         -3-
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   with respect to any potential remand or retrial. Good cause further exists to support
                                      2   entry of this Protective Order as discovery pursued in this action is likely to involve
                                      3   information regarding Lexington and AIG Claims’ business practices that
                                      4   constitutes commercial, financial and/or proprietary information for which special
                                      5   protection from public disclosure and from use for any purpose other than
                                      6   prosecution of this action is warranted. The Parties therefore stipulate to this
                                      7   Protective Order in order to (1) protect against the inadvertent disclosure of, or
                                      8   access to, evidence that may be prejudicial to Signature and Aurora in light of the
                                      9   pending appeal; (2) to protect evidence that is otherwise entitled to protection from
                                     10   public disclosure; and (3) to permit the parties to prepare this case for trial where, as
                                     11   reasonably required and in good faith, pursuant to the terms hereof.
Gordon Rees Scully Mansukhani, LLP




                                     12         Accordingly, to expedite the flow of information, to facilitate the prompt
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   resolution of disputes over confidentiality of discovery materials, to adequately
                                     14   protect information the parties are entitled to keep confidential, to ensure that the
                                     15   parties are permitted reasonable necessary uses of such material in preparation for
                                     16   and in the conduct of trial, to address their handling at the end of the litigation, and
                                     17   serve the ends of justice, a protective order for such information is justified in this
                                     18   matter. It is the intent of the parties that information will not be designated as
                                     19   confidential for tactical reasons and that nothing be so designated without a good
                                     20   faith belief that it has been maintained in a confidential, non-public manner, and
                                     21   there is good cause why it should not be part of the public record of this case.
                                     22         Notwithstanding the foregoing, the Parties reserve all rights and objections
                                     23   available to them in connection with discovery pursued in this action. Nothing in
                                     24   this Protective Order should be construed as waiving any rights or permitting the
                                     25   discovery of evidence that is otherwise subject to objections.
                                     26   ///
                                     27   ///
                                     28   ///

                                                                         -4-
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   2.      DEFINITIONS
                                      2           2.1    Action: this pending federal lawsuit, which is titled, Samantha B., et al,
                                      3   v. American International Group, Inc., et al., CASE NO. 2:20-cv-08895-MWF-
                                      4   JPRx.
                                      5           2.2    Challenging Party: a Party or Nonparty that challenges the designation
                                      6   of information or items under this Order.
                                      7           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                      8   how it is generated, stored, or maintained) or tangible things that qualify for
                                      9   protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
                                     10   Good Cause Statement.
                                     11           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
Gordon Rees Scully Mansukhani, LLP




                                     12   their support staff).
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13           2.5    Designating Party: a Party or Nonparty that designates information or
                                     14   items that it produces in disclosures or in responses to discovery as
                                     15   “CONFIDENTIAL.”
                                     16           2.6    Disclosure or Discovery Material: all items or information, regardless
                                     17   of the medium or manner in which it is generated, stored, or maintained (including,
                                     18   among other things, testimony, transcripts, and tangible things), that are produced or
                                     19   generated in disclosures or responses to discovery in this matter.
                                     20           2.7    Expert: a person with specialized knowledge or experience in a matter
                                     21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                     22   an expert witness or as a consultant in this action.
                                     23           2.8    House Counsel: attorneys who are employees of a Party to this Action.
                                     24   House Counsel does not include Outside Counsel of Record or any other outside
                                     25   counsel.
                                     26           2.9    Nonparty: any natural person, partnership, corporation, association, or
                                     27   other legal entity not named as a Party to this action.
                                     28

                                                                            -5-
                                                        STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1         2.10 Outside Counsel of Record: attorneys who are not employees of a Party
                                      2   to this Action but are retained to represent or advise a Party and have appeared in
                                      3   this Action on behalf of that Party or are affiliated with a law firm that has appeared
                                      4   on behalf of that Party, including support staff.
                                      5         2.11 Party: any Party to this Action, including all of its officers, directors,
                                      6   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                      7   support staffs).
                                      8         2.12 Producing Party: a Party or Nonparty that produces Disclosure or
                                      9   Discovery Material in this Action.
                                     10         2.13 Professional Vendors: persons or entities that provide litigation support
                                     11   services (for example, photocopying, videotaping, translating, preparing exhibits or
Gordon Rees Scully Mansukhani, LLP




                                     12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   and their employees and subcontractors.
                                     14         2.14 Protected Material:       any Disclosure or Discovery Material that is
                                     15   designated as “CONFIDENTIAL.”
                                     16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                     17   from a Producing Party.
                                     18   3.    SCOPE
                                     19         The protections conferred by this Stipulation and Order cover not only
                                     20   Protected Material (as defined above) but also any information copied or extracted
                                     21   from Protected Material; all copies, excerpts, summaries, or compilations of
                                     22   Protected Material; and any testimony, conversations, or presentations by Parties or
                                     23   their Counsel that might reveal Protected Material.
                                     24         Any use of Protected Material at trial will be governed by the orders of the
                                     25   trial judge. This Order does not govern the use of Protected Material at trial.
                                     26   4.    DURATION
                                     27         Even after final disposition of this litigation, the confidentiality obligations
                                     28   imposed by this Order will remain in effect until a Designating Party agrees

                                                                         -6-
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   otherwise in writing or a court order otherwise directs. Final disposition is the later
                                      2   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
                                      3   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
                                      4   remands, trials, or reviews of this Action, including the time limits for filing any
                                      5   motions or applications for extension of time under applicable law.
                                      6   5.    DESIGNATING PROTECTED MATERIAL
                                      7         5.1      Each Party or Nonparty that designates information or items for
                                      8   protection under this Order must take care to limit any such designation to specific
                                      9   material that qualifies under the appropriate standards. The Designating Party must
                                     10   designate for protection only those parts of material, documents, items, or oral or
                                     11   written communications that qualify so that other portions of the material,
Gordon Rees Scully Mansukhani, LLP




                                     12   documents, items, or communications for which protection is not warranted are not
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   swept unjustifiably within the ambit of this Order.
                                     14         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                     15   that are shown to be clearly unjustified or that have been made for an improper
                                     16   purpose (for example, to unnecessarily encumber the case-development process or
                                     17   to impose unnecessary expenses and burdens on other parties) may expose the
                                     18   Designating Party to sanctions.
                                     19         If it comes to a Designating Party’s attention that information or items it
                                     20   designated for protection do not qualify for that level of protection, that Designating
                                     21   Party must promptly notify all other Parties that it is withdrawing the inapplicable
                                     22   designation.
                                     23         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
                                     24   Material that qualifies for protection under this Order must be clearly so designated
                                     25   before the material is disclosed or produced.
                                     26         Designation in conformity with this Order requires the following:
                                     27         (a) for information in documentary form (for example, paper or electronic
                                     28   documents but excluding transcripts of depositions or other pretrial or trial

                                                                          -7-
                                                      STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   proceedings), the Producing Party must affix at a minimum the legend
                                      2   “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
                                      3   or portions of the material on a page qualify for protection, the Producing Party must
                                      4   clearly identify the protected portion(s) (for example, by making appropriate
                                      5   markings in the margins).
                                      6                  A Party or Nonparty that makes original documents available for
                                      7   inspection need not designate them for protection until after the inspecting Party has
                                      8   indicated which documents it would like copied and produced.               During the
                                      9   inspection and before the designation, all material made available for inspection
                                     10   must be treated as “CONFIDENTIAL.” After the inspecting Party has identified the
                                     11   documents it wants copied and produced, the Producing Party must determine which
Gordon Rees Scully Mansukhani, LLP




                                     12   documents, or portions thereof, qualify for protection under this Order. Then, before
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   producing the specified documents, the Producing Party must affix the
                                     14   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
                                     15   portion or portions of the material on a page qualify for protection, the Producing
                                     16   Party also must clearly identify the protected portion(s) (for example, by making
                                     17   appropriate markings in the margins).
                                     18         (b) for testimony given in depositions, the Designating Party must identify
                                     19   the Disclosure or Discovery Material that is protected on the record, before the close
                                     20   of the deposition.
                                     21         (c) for information produced in some form other than documentary and for
                                     22   any other tangible items, the Producing Party must affix in a prominent place on the
                                     23   exterior of the container or containers in which the information is stored the legend
                                     24   “CONFIDENTIAL.” If only a portion or portions of the information warrant
                                     25   protection, the Producing Party, to the extent practicable, must identify the protected
                                     26   portion(s).
                                     27         5.3      If timely corrected, an inadvertent failure to designate qualified
                                     28   information or items does not, standing alone, waive the Designating Party’s right

                                                                            -8-
                                                        STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   to secure protection under this Order for that material. On timely correction of a
                                      2   designation, the Receiving Party must make reasonable efforts to assure that the
                                      3   material is treated in accordance with the provisions of this Order.
                                      4   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                      5         6.1    Any Party or Nonparty may challenge a designation of confidentiality
                                      6   at any time consistent with the Court’s scheduling order.
                                      7         6.2    The Challenging Party must initiate the dispute-resolution process (and,
                                      8   if necessary, file a discovery motion) under Local Rule 37.
                                      9         6.3    The burden of persuasion in any such proceeding is on the Designating
                                     10   Party. Frivolous challenges, and those made for an improper purpose (for example,
                                     11   to harass or impose unnecessary expenses and burdens on other parties), may expose
Gordon Rees Scully Mansukhani, LLP




                                     12   the Challenging Party to sanctions. Unless the Designating Party has waived or
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   withdrawn the confidentiality designation, all parties must continue to afford the
                                     14   material in question the level of protection to which it is entitled under the Producing
                                     15   Party’s designation until the Court rules on the challenge.
                                     16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                     17         7.1    A Receiving Party may use Protected Material that is disclosed or
                                     18   produced by another Party or by a Nonparty in connection with this Action only for
                                     19   prosecuting, defending, or attempting to settle this Action. Such Protected Material
                                     20   may be disclosed only to the categories of people and under the conditions described
                                     21   in this Order. When the Action has been terminated, a Receiving Party must comply
                                     22   with the provisions of Section 13 below (FINAL DISPOSITION).
                                     23         Protected Material must be stored and maintained by a Receiving Party at a
                                     24   location and in a manner sufficiently secure to ensure that access is limited to the
                                     25   people authorized under this Order.
                                     26         7.2    Unless otherwise ordered by the Court or permitted in writing by the
                                     27   Designating Party, a Receiving Party may disclose any information or item
                                     28   designated “CONFIDENTIAL” only to the following people:

                                                                          -9-
                                                      STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                      2   well as employees of that Outside Counsel of Record to whom it is reasonably
                                      3   necessary to disclose the information for this Action;
                                      4                (b) the officers, directors, and employees (including House Counsel)
                                      5   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                      6                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                      7   disclosure is reasonably necessary for this Action and who have signed the
                                      8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      9                (d) the Court and its personnel;
                                     10                (e) court reporters and their staff;
                                     11                (f) professional jury or trial consultants, mock jurors, and Professional
Gordon Rees Scully Mansukhani, LLP




                                     12   Vendors to whom disclosure is reasonably necessary for this Action and who have
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     14                (g) the author or recipient of a document containing the information or
                                     15   a custodian or other person who otherwise possessed or knew the information;
                                     16                (h) during their depositions, witnesses and attorneys for witnesses to
                                     17   whom disclosure is reasonably necessary, provided that the deposing party requests
                                     18   that the witness sign the form attached as Exhibit A hereto and the witnesses will
                                     19   not be permitted to keep any confidential information unless they sign the form,
                                     20   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
                                     21   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                     22   Material may be separately bound by the court reporter and may not be disclosed to
                                     23   anyone except as permitted under this Order; and
                                     24                (i) any mediator or settlement officer, and their supporting personnel,
                                     25   mutually agreed on by any of the Parties engaged in settlement discussions or
                                     26   appointed by the Court.
                                     27   //
                                     28   //

                                                                        - 10 -
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                      2         PRODUCED IN OTHER LITIGATION
                                      3         If a Party is served with a subpoena or a court order issued in other litigation
                                      4   that compels disclosure of any information or items designated in this Action as
                                      5   “CONFIDENTIAL,” that Party must
                                      6                  (a) promptly notify in writing the Designating Party. Such notification
                                      7   must include a copy of the subpoena or court order unless prohibited by law;
                                      8                  (b) promptly notify in writing the party who caused the subpoena or
                                      9   order to issue in the other litigation that some or all of the material covered by the
                                     10   subpoena or order is subject to this Protective Order. Such notification must include
                                     11   a copy of this Order; and
Gordon Rees Scully Mansukhani, LLP




                                     12                  (c) cooperate with respect to all reasonable procedures sought to be
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   pursued by the Designating Party whose Protected Material may be affected.
                                     14         If the Designating Party timely seeks a protective order, the Party served with
                                     15   the subpoena or court order should not produce any information designated in this
                                     16   action as “CONFIDENTIAL” before a determination on the protective-order request
                                     17   by the relevant court unless the Party has obtained the Designating Party’s
                                     18   permission.     The Designating Party bears the burden and expense of seeking
                                     19   protection of its Confidential Material, and nothing in these provisions should be
                                     20   construed as authorizing or encouraging a Receiving Party in this Action to disobey
                                     21   a lawful directive from another court.
                                     22   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                     23         PRODUCED IN THIS LITIGATION
                                     24         (a) The terms of this Order are applicable to information produced by a
                                     25   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information
                                     26   is protected by the remedies and relief provided by this Order. Nothing in these
                                     27   provisions should be construed as prohibiting a Nonparty from seeking additional
                                     28   protections.

                                                                        - 11 -
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1         (b) In the event that a Party is required by a valid discovery request to produce
                                      2   a Nonparty’s Confidential Information in its possession and the Party is subject to
                                      3   an agreement with the Nonparty not to produce the Nonparty’s Confidential
                                      4   Information, then the Party must
                                      5                (1) promptly notify in writing the Requesting Party and the Nonparty
                                      6   that some or all of the information requested is subject to a confidentiality agreement
                                      7   with a Nonparty;
                                      8                (2) promptly provide the Nonparty with a copy of this Order, the
                                      9   relevant discovery request(s), and a reasonably specific description of the
                                     10   information requested; and
                                     11                (3) make the information requested available for inspection by the
Gordon Rees Scully Mansukhani, LLP




                                     12   Nonparty, if requested.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13         (c) If the Nonparty fails to seek a protective order within 21 days of receiving
                                     14   the notice and accompanying information, the Receiving Party may produce the
                                     15   Nonparty’s Confidential Information responsive to the discovery request. If the
                                     16   Nonparty timely seeks a protective order, the Receiving Party must not produce any
                                     17   information in its possession or control that is subject to the confidentiality
                                     18   agreement with the Nonparty before a ruling on the protective-order request. Absent
                                     19   a court order to the contrary, the Nonparty must bear the burden and expense of
                                     20   seeking protection of its Protected Material.
                                     21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     22         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
                                     23   Protected Material to any person or in any circumstance not authorized under this
                                     24   Order, the Receiving Party must immediately notify the Designating Party in writing
                                     25   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized copies
                                     26   of the Protected Material, inform the person or people to whom unauthorized
                                     27   disclosures were made of the terms of this Order, and ask that person or people to
                                     28   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto

                                                                        - 12 -
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   as Exhibit A.
                                      2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
                                      3         OTHERWISE PROTECTED MATERIAL
                                      4         When a Producing Party gives notice to Receiving Parties that certain
                                      5   inadvertently produced material is subject to a claim of privilege or other protection,
                                      6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                      7   Procedure 26(b)(5)(B).
                                      8   12.   MISCELLANEOUS
                                      9         12.1 Nothing in this Order abridges the right of any person to seek its
                                     10   modification by the Court.
                                     11         12.2 By stipulating to the entry of this Order, no Party waives any right it
Gordon Rees Scully Mansukhani, LLP




                                     12   otherwise would have to object to disclosing or producing any information or item
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   on any ground not addressed in this Order. Similarly, no Party waives any right to
                                     14   object on any ground to use in evidence of any of the material covered by this Order.
                                     15         12.3 A Party that seeks to file under seal any Protected Material must comply
                                     16   with Civil Local Rule 79-5. Protected Material may be filed under seal only pursuant
                                     17   to a court order authorizing the sealing of the specific Protected Material at issue. If
                                     18   a Party's request to file Protected Material under seal is denied, then the Receiving
                                     19   Party may file the information in the public record unless otherwise instructed by
                                     20   the Court.
                                     21   13.   FINAL DISPOSITION
                                     22         After the final disposition of this Action, as defined in paragraph 4, within 60
                                     23   days of a written request by the Designating Party, each Receiving Party must return
                                     24   all Protected Material to the Producing Party or destroy such material. As used in
                                     25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                     26   summaries, and any other format reproducing or capturing any of the Protected
                                     27   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                     28   Party must submit a written certification to the Producing Party (and, if not the same

                                                                          - 13 -
                                                       STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
                                      2   category, when appropriate) all the Protected Material that was returned or destroyed
                                      3   and affirms that the Receiving Party has not retained any copies, abstracts,
                                      4   compilations, summaries, or any other format reproducing or capturing any of the
                                      5   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                      6   archival copy of all pleadings; motion papers; trial, deposition, and hearing
                                      7   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
                                      8   reports; attorney work product; and consultant and expert work product even if such
                                      9   materials contain Protected Material. Any such archival copies that contain or
                                     10   constitute Protected Material remain subject to this Order as set forth in Section 4
                                     11   (DURATION).
Gordon Rees Scully Mansukhani, LLP




                                     12   14.   SANCTIONS
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13         Any willful violation of this Order may be punished by civil or criminal
                                     14   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
                                     15   other appropriate action at the discretion of the Court.
                                     16         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                     17
                                     18    Dated: May 5, 2021                   LAW OFFICE OF DAVID FELDMAN
                                     19
                                     20                                         By:   /s/David Feldman
                                                                                     David Feldman
                                     21                                         Attorney for Plaintiffs, Samantha B., Crystal
                                                                                F., Danielle W.
                                     22
                                     23
                                     24    Dated: May 5, 2021                   GORDON REES SCULLY
                                                                                MANSUKHANI, LLP
                                     25
                                     26                                         By:   /s/ Matthew S. Foy
                                                                                     Matthew S. Foy
                                     27                                              Steven R. Inouye
                                                                                Attorneys for Defendants, AIG Claims, Inc.,
                                     28                                         and Lexington Insurance Company

                                                                        - 14 -
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                      1         The Court having reviewed the Parties’ Joint Stipulated Protective Order and
                                      2   finding good cause there for:
                                      3
                                      4   IT IS SO ORDERED.
                                      5
                                      6   DATED: May 7, 2021
                                      7
                                      8
                                      9
                                          HON. JEAN P. ROSENBLUTH
                                     10   United States Magistrate Judge
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                        - 15 -
                                                     STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
                                       1                                        EXHIBIT A
                                       2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                       3
                                       4         I,       _____________________________                [full      name],        of
                                       5   ______________________ [full address], declare under penalty of perjury that I
                                       6   have read in its entirety and understand the Stipulated Protective Order that was
                                       7   issued by the U.S. District Court for the Central District of California on _______ in
                                       8   the case of Samantha B., et al, v. American International Group, Inc., et al., Case
                                       9   No. CASE NO. 2:20-cv-08895-MWF-JPRx. I agree to comply with and to be bound
                                      10   by all terms of this Stipulated Protective Order, and I understand and acknowledge
                                      11   that failure to so comply could expose me to sanctions and punishment, including
 Gordon Rees Scully Mansukhani, LLP




                                      12   contempt. I solemnly promise that I will not disclose in any manner any information
    275 Battery Street, Suite 2000
      San Francisco, CA 94111




                                      13   or item that is subject to this Stipulated Protective Order to any person or entity
                                      14   except in strict compliance with the provisions of this Order.
                                      15         I further agree to submit to the jurisdiction of the U.S. District Court for the
                                      16   Central District of California for the purpose of enforcing the terms of this Stipulated
                                      17   Protective Order, even if such enforcement proceedings occur after termination of
                                      18   this action.   I hereby appoint __________________________ [full name] of
                                      19   _______________________________________ [full address and telephone
                                      20   number] as my California agent for service of process in connection with this action
                                      21   or any proceedings related to enforcement of this Stipulated Protective Order.
                                      22         Date: ______________________________________
                                      23         City and State where signed: _________________________________
                                      24         Printed name: _______________________________
                                      25         Signature: __________________________________
                                      26
                                      27
                                      28
1197172/58130063v.1



                                                                         - 16 -
                                                      STIPULATION AND PROTECTIVE ORDER [FRCP 26(c)]
